EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS Record Annual EPS of $1.40.Quarterly EPS of $0.38 Brooklyn, NY – January 26, 2012 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company" or “Dime”), the parent company of The Dime Savings Bank of Williamsburgh (the “Bank”), today reported financial results for the quarter and fiscal year ended December 31, 2011. Consolidated net income for the quarter ended December 31, 2011 was $12.7 million, or 38 cents per diluted share, compared to $11.2 million, or 33 cents per diluted share, for the quarter ended September 30, 2011, and $10.6 million, or 31 cents per diluted share, for the quarter ended December 31, 2010.The linked-quarter EPS growth of $0.05 reflected both a $0.03 non-recurring recovery of a reserve for uncertain tax positions, and a lower loan loss provision that benefited EPS by $0.01. Net income was $47.3 million, or $1.40 per diluted share, for the year ended December 31, 2011. Diluted EPS represented the highest annual level achieved by the Company since its initial public offering in 1996.Net income of $47.3 million represented an increase of 14% over the year ended December 31, 2010. Vincent F. Palagiano, Chairman and Chief Executive Officer of Dime, commented, “We are extremely pleased to end 2011 recording the highest level of annual EPS, and the second highest quarterly EPS, since our 1996 initial public offering.These results reflected the ongoing strengths of our franchise, mainly strong credit quality, operational efficiency, and a healthy deposit marketplace.Due to both our continued active workout efforts on problem credits, and a reduction in accruing loans between 30 and 89 days delinquent, we were able to reduce our loan loss provisioning during 2011 compared to 2010, which also significantly benefited 2011 earnings.As we will mention later in this release, while posting record EPS in 2011, we were still able to grow both tangible and risk-based capital ratios.Once again, on behalf of senior management and the Board of Directors, I want to thank our officers and employees for all of their efforts in making 2011 such a success.” OPERATING RESULTS FOR THE QUARTER ENDED DECEMBER 31, 2011 Net Interest Margin Linked quarter net interest margin (“NIM”) declined 4 basis points from 3.58% to 3.54%. Regarding individual components of NIM, the average yield on real estate loans declined by 14 basis points linked quarter, to 5.62%. The cost of interest bearing deposits declined by 5 basis points, and the cost of borrowed funds declined by 14 basis points, both linked quarter. Core NIM (excluding loan prepayment fees) declined 11 basis points from 3.44% to 3.33%.The decrease was due to a 21 basis point decline in the yield on real estate loans (exclusive of prepayment fee income).While prepayment fee income is generally favorable to the Bank, the growth in refinance activity associated with increased prepayment fees would be expected to adversely impact NIM in 2012. The Company elected to moderate asset and loan portfolio growth in 2011. As a result, both consolidated Company and Bank capital grew, providing future leverage opportunity. Competition for in-market deposits remains favorable, while competition in the New York City multifamily lending market has increased significantly from both existing and new participants.As a result,offering rates on new 12-month certificates of deposit ("CDs") have ranged between 50 and 75 basis points, while offering rates on the Bank's standard 5-year repricing multifamily loans have dropped to the 3.50% to 3.75% range.Despite the spread between marginal funding costs and origination rates remaining at the high end of its historical range, the Bank remains measured in its approach to growing the loan portfolio through this period of aggressive marketplace competition and very low interest rates.Nonetheless, even absent any significant growth in assets, the Bank's profit outlook remains good. Net Interest Income Net interest income was $34.1 million in the quarter ended December 31, 2011, relatively unchanged from the third quarter of 2011 and down approximately 3% from the $35.1 million reported in the fourth quarter of 2010. Prepayment fee income totaled $1.8 million during the December 2011 quarter, up from $1.2 million recognized in the September 2011 quarter and $818,000 during the December 31, 2010 quarter.Absent this additional prepayment fee income, net interest income would have declined 2% from the September 2011 quarter to the December 2011 quarter and 6% from the December 2010 quarter to the December 2011 quarter, primarily reflecting reductions in interest income on real estate loans and mortgage-backed securities. Interest Rate Risk The Company modified approximately $252.5 million of shorter-term, putable advances from December 2010 through September 30, 2011.This activity helped to reduce the average cost of the Company's borrowings by 31 basis points from the quarter ended December 31, 2010 to the quarter ended December 31, 2011.At December31,2011, approximately 55% ($619.5 million) of the Company's borrowings were scheduled to mature or reprice after December 31, 2014, which would help to stabilize the NIM in a period of rapidly rising short-term rates. At December 31, 2011, the Company had $375.0 million of putable borrowings outstanding, with a weighted average maturity of 4.6 years.Since the weighted average cost of these borrowings is 4.1%, they are not anticipated to be called in the near term. Provision/Allowance For Loan Losses At December31, 2011, the allowance for loan losses as a percentage of total loans stood at 0.58%, down 5 basis points from the prior quarter.During the quarter ended December 31, 2011, the Company recognized $2.9 million of charge-offs, a large portion resulting from the resolution of a few problem loans.During the most recent quarter the Bank did not recognize any material new delinquencies.In addition, a portion of loans delinquent between 30 and 89 days at September30, 2011 migrated into non-accrual status during the December 31, 2011 quarter.As a result, loans delinquent between 30 and 89 days declined $24.6 million during the December 2011 quarter.This reduction, combined with the resolution of several non-accrual loans during the December 2011 quarter, led to a $676,000 decrease in the loan loss provision during the December 2011 quarter compared to the September 2011 quarter.Since the net charge-off activity exceeded the provision during the December 2011 quarter, the allowance balance declined $1.3 million (or 5 basis points of total loans) from September 30, 2011 to December 31, 2011. Non-Interest Income Non-interest income was $2.1 million for the quarter ended December 31, 2011, substantially unchanged from the previous quarter. Non-Interest Expense Non-interest expense was $14.8 million in the quarter ended December 31, 2011, down $183,000 from the prior quarter, reflecting reductions in marketing, deposit insurance, and occupancy and equipment expenses. Non-interest expense was 1.46% of average assets during the most recent quarter, resulting in an efficiency ratio of 40.8%.This remains among the lowest efficiency ratios in the industry, and a longstanding hallmark of Dime. Income Tax Expense During the quarter ended December 31, 2011, the Company concluded that a reserve for an uncertain tax position (formerly known as FASB FIN 48) was no longer warranted, resulting in a $1.1 million reduction in income tax expense during the period.Excluding this item, the Company's consolidated effective tax rate was 41.6% during the December 31, 2011 quarter, relatively unchanged from the September 2011 quarter, and slightly below the 42.3% level recognized in the December 2010 quarter. BALANCE SHEET Total assets were $4.02 billion at December 31, 2011, a reduction of $18.7 million from September30,2011, largely due to a reduction of $77.4 million in cash and due from banks that was partially offset by increases of approximately $35.2 million in agency investment securities available for sale, and $26.1 million in real estate loans.On the funding side, deposits declined by $40.9 million during the December 2011 quarter, and escrow funds declined $20.5 million, reflecting semi-annual tax payments made in December of each year.These declines were partially offset by $55.0 million of additional FHLBNY advances.All balances are as of period end. Real Estate Loans Real estate loans increased $26.1 million during the most recent quarter.Real estate loan originations were $204.0 million during the most recent quarter, at an average rate of 4.22%.Loan amortization and satisfactions totaled $164.2 million, or 19.0% of the average portfolio balance on an annualized basis.The average rate on amortized or satisfied loan balances during the most recent quarter was 6.02%.The loan pipeline stood at $114.2 million at December 31, 2011, with a weighted average rate of 4.21%.As a result of the Company's election to remain selective in its lending activities throughout 2011, the NIM held up reasonably well during most of 2011, despite historically low lending rates.The effect of low loan rates began to be reflected in the portfolio yield more significantly in the most recent quarter.The average yield on the loan portfolio (excluding prepayment income) during the quarter ended December 31, 2011 was 5.39%, compared to 5.61% during the September 2011 quarter and 5.78% during the December 2010 quarter. Credit Summary Non-accrual loans were $26.0 million, or 0.75% of total loans, at December 31, 2011, up from $17.5 million, or 0.51% of loans, at September 30, 2011.The increase resulted primarily from ten delinquent accruing loans totaling $9.2 million as of September 30, 2011, which were placed on non-accrual status during the December 2011 quarter due to either further deterioration or prolonged lack of improvement in their credit status.Loans delinquent between 30 and 89 days and accruing interest were $9.3 million, or approximately 0.27% of total loans, at December31, 2011, compared to $33.9 million, or 1.0% of loans, at September 30, 2011. The sum of non-performing assets and accruing loans past due 90 days or more represented 8.9% of tangible capital plus the allowance for loan losses (a statistic otherwise known as the "Texas Ratio") at December31, 2011 (see table on page 13).This number compares very favorably to both industry and regional averages.At December 31, 2011, the Company has no recorded balance of other real estate owned. Within the $308.1 million remaining in the pool of loans sold to Fannie Mae with recourse exposure, total loans 30 days or more delinquent approximated $2.1 million at December 31, 2011, unchanged from the level at September 30, 2011. Deposits and Borrowed Funds Deposits decreased $40.9 million from September 30, 2011 to December 31, 2011, reflecting a reduction of $51.0 million in promotional CDs that matured during the quarter.Given the Bank's strong liquidity position, management chose not to bid aggressively to retain these deposits.Core (non-CD) deposits increased $10.1 million, led by growth in savings and non-interest bearing checking balances of $6.1 million and $5.6 million, respectively.At December 31, 2011, average deposit balances approximated $90.1 million per branch.The Bank remains selective in the products, rates and terms on which it competes for deposits, focusing on products that encourage long-term customer retention, and discouraging renewals of promotional deposits in cases where customer relationships have not proved durable. During the December 2011 quarter, the Company borrowed $55.0 million of one-year fixed FHLBNY advances at a cost of 0.30% to help fund $40.9 million of attrition in deposits as well as other year-end cash operating items.These borrowings were short-term in nature, and are currently expected to be replaced with deposits added during the year ending December 31, 2012. Capital Dime continues to grow tangible capital through retained earnings and limited asset growth.The Bank’s tangible capital ratio was 9.11% at December31, 2011, up 27 basis points from 8.84% at September 30, 2011.The Bank's tier-one risk-based capital was 11.56% at December 31, 2011, up from 11.49% at September 30, 2011, and its total risk-based capital ratio was 12.24% at December 31, 2011, relatively unchanged from September30, 2011. At the Company, consolidated tangible capital was 7.95% of tangible assets at December 31, 2011, up 29 basis points from September 30, 2011.The Company also has approximately $70.0 million of trust preferred securities that were issued as debt, which, when added to Tier 1 (tangible) capital, increases its consolidated Tier 1 (tangible) capital ratio to approximately 9.4%. Reported earnings per share exceeded the quarterly cash dividend rate per share by 171% during the most recent quarter, a 37% payout rate.Tangible book value per share increased $0.26 sequentially during the most recent quarter, to $8.97 at December 31, 2011.This growth was fueled by a return of approximately 16.4% on average tangible equity during the most recent quarter. OUTLOOK FOR THE QUARTER ENDING MARCH 31, 2012 There is no immediate intention to meaningfully grow the loan portfolio at present rates, thus the Company expects to maintain its current pace of loan originations through the first quarter of 2012, with the goal of maintaining the absolute level of the loan portfolio – currently approximately $3.45 billion. Funding for loan originations is currently forecasted to come primarily from anticipated deposit inflows, loan amortization and loan satisfactions.The Company is operating at a strong level of profitability and will continue to grow capital, which will be available for leverage at an appropriate time in the future. Loans contractually scheduled to mature or reprice during the year ending December 31, 2012 total $287.5 million at an average rate of 5.65%, of which $69.0 million, at an average rate of 5.00%, are scheduled to mature or reprice during the quarter ending March 31, 2012.Satisfaction and amortization rates (including prepayments and loan refinancing activity), which approximated 19.0% on an annualized basis during the most recent quarter, are expected to remain in the 15 - 20% annualized range during the March 2012 quarter. The loan commitment pipeline was approximately $114.2 million at December 31, 2011, with an approximate weighted average rate of 4.21%, and was comprised primarily of multifamily residential loans. On the liability side, deposit funding costs are expected to remain near current historically low levels through the first quarter of 2012.The Bank has $561.2 million of CDs maturing at an average cost of 1.24% during the year ending December 31, 2012, of which $107.3 million at an average cost of 0.97% are expected to mature during the March 2012 quarter.Offering rates on 12-month term CDs currently range between 50 and 75 basis points.There are no borrowings scheduled to mature or reprice during the first quarter of 2012, although the Bank will continue to look for opportunities to restructure its borrowed funds portfolio in order to either enhance profitability or reduce interest rate risk. Assuming current levels hold for delinquent and troubled loans, management expects loan loss provisioning to remain at, or slightly below, the levels recorded during the 2011 quarterly periods. Operating expenses for the March 2012 quarter are expected to approximate $16.5 million, with most of the increase from the December 2011 quarter coming from compensation and benefits increases and the normalization of marketing expenses.Absent any unforeseen items, $16.5 million should approximate the quarterly non-interest expense level throughout 2012. The Company projects that the consolidated effective tax rate will approximate 41.0% for the March 2012 quarter. ABOUT DIME COMMUNITY BANCSHARES The Company (Nasdaq: DCOM) had $4.02 billion in consolidated assets as of December 31, 2011, and is the parent company of the Bank.The Bank was founded in 1864, is headquartered in Brooklyn, New York, and currently has twenty-six branches located throughout Brooklyn, Queens, the Bronx and Nassau County, New York.More information on the Company and Dime can be found on the Dime's Internet website at www.dime.com. This News Release contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions. Forward-looking statements are based upon various assumptions and analyses made by the Company in light of management's experience and its perception of historical trends, current conditions and expected future developments, as well as other factors it believes are appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors (many of which are beyond the Company's control) that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. These factors include, without limitation, the following:the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company’s control; there may be increases in competitive pressure among financial institutions or from non-financial institutions; changes in the interest rate environment may reduce interest margins; changes in deposit flows, loan demand or real estate values may adversely affect the business of Dime; changes in accounting principles, policies or guidelines may cause the Company’s financial condition to be perceived differently; changes in corporate and/or individual income tax laws may adversely affect the Company's financial condition or results of operations; general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or the banking industry may be less favorable than the Company currently anticipates; legislation or regulatory changes may adversely affect the Company’s business; technological changes may be more difficult or expensive than the Companyanticipates; success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; or litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates. DIME COMMUNITY BANCSHARES,INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands except share amounts) December 31, September 30, December 31, ASSETS: Cash and due from banks $ $ $ Investment securities held to maturity Investment securities available for sale Trading securities Mortgage-backed securities available for sale Federal funds sold and other short-term investments - Real Estate Loans: One-to-four family and cooperative apartment Multifamily and underlying cooperative (1) Commercial real estate (1) Construction and land acquisition Unearned discounts and net deferred loan fees Total real estate loans Other loans Allowance for loan losses ) ) ) Total loans, net Loans held for sale Premises and fixed assets, net Federal Home Loan Bank of New York capital stock Other real estate owned, net - - - Goodwill Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Deposits: Non-interest bearing checking $ $ $ Interest Bearing Checking Savings Money Market Sub-total Certificates of deposit Total Due to Depositors Escrow and other deposits Securities sold under agreements to repurchase Federal Home Loan Bank of New York advances Trust Preferred Notes Payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Common stock ($0.01 par, 125,000,000 shares authorized, 51,566,098 shares,51,470,184 shares and 51,219,609 shares issued at December 31, 2011, September 30, 2011 and December 31, 2010, respectively,and 35,109,045 shares, 35,013,131 shares and 34,593,180 shares outstanding at December 31, 2011,September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Unallocated common stock of Employee Stock Ownership Plan ) ) ) Unearned common stock of Restricted Stock Awards ) ) ) Common stock held by the Benefit Maintenance Plan ) ) ) Treasury stock (16,457,053 shares, 16,457,053 shares and 16,626,429 shares at December 31, 2011, September 30, 2011 and December 31, 2010, respectively) Accumulated other comprehensive loss, net ) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ (1) While the loans within both of these categories are often considered "commercial real estate" in nature, they are classified separately in the statement above to provide further emphasis upon the discrete composition of their underlying real estate collateral. DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars In thousands except per share amounts) For the Three MonthsEnded For the Year Ended December 31, 2011 September 30, 2011 December 31, 2010 December 31, 2011 December 31, 2010 Interest income: Loans secured by real estate $ Other loans 23 24 26 97 Mortgage-backed securities Investment securities Federal funds sold and other short-term investments Total interestincome Interest expense: Depositsand escrow Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Mortgage banking income (loss) , net Other than temporary impairment ("OTTI") charge on securities (1) Gain (loss) on sale of other real estateowned and other assets - 14 9 28 Gain (loss) on trading securities 71 ) 46 ) Other Total non-interest income (loss) Non-interest expense: Compensation and benefits Occupancy and equipment Federal deposit insurance premiums Other Total non-interest expense Income before taxes Income tax expense Net Income $ Earnings per Share: Basic $ Diluted $ Average common shares outstanding for Diluted EPS (1) Total OTTI charges on securities are summarized as follows for the periods presented: Credit component (shown above) $
